DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20,  24, 27, and 31-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
a) claim 20 is for a microfluidic system, that is, a device, yet it includes a method step – “wherein a first feedback signal from said first independent sensor is used to independently control said first electric circuit and a second feedback signal . . . .[italicizing by the Examiner]”  So the statutory class of invention for the claim is not clear.  If published in a patent the public would not know whether they had to use the system as claimed in order to infringe the microfluidic system.

b) claim 20 recites the limitation – “wherein a first feedback signal from said first independent sensor is used to independently control said first electric circuit and a second feedback signal . . . .[italicizing by the Examiner]”  This is a “use” claim that does not set forth any steps in the process and so is indefinite.  See MPEP 2173.05(q).

c) clam 24 has been amend by preliminary amendment as follows, “The microfluidic system of claim 18, wherein said microfluidic system second electric circuit.  However, claim 24 is for a microfluidic system, that is, a device.  So the statutory class of invention for the claim is not clear.  If published in a patent the public would not know whether they had to perform control as claimed in order to infringe the microfluidic system.  


d) claim 27 recites the limitation "isotachophoresis zones" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

	e) claim 31 recites 

    PNG
    media_image1.png
    432
    721
    media_image1.png
    Greyscale

	It is not clear whether the “a loading and separation section” is one section as parts (a)(i) and (a)(ii) of the claim indicate a loading section separate from a separation section.  Should “a loading separation section” be  -- a loading section and a separation section -- or instead should in (a)(i) “a loading section” be – a loading sub-section – and in (a)(ii) “a separation section” be
 – a separation sub-section --?
	Also note “loading and separation section” in claims 32 and 44

f) claim 31 recites the limitation "sample input channel" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

g) claim 37 recites the limitation "the loading and separation branch" in 
line 2.  There is insufficient antecedent basis for this limitation in the claim.

h) claim 40 recites the limitation "the fluidic paths" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant mean a plurality of the at least one of the fluidic paths, which is decried in claim 31?

i) claim 41 recites the limitation "the elution buffering well" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

j) claim 41 recites the limitation "the leading electrolyte buffering well" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

k) Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: those between the “insert” of claim 42, especially its channel unit, wells, and pneumatic ports on the one hand, and the other hand, the fluidic channel and wells described in claim 31.

l) in claim 43 “a microtiter plate standard” is vague.  To what feature of a microtiter plate does this standard apply?




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 18 (as of preliminary of February 16, 2022) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of U.S. Patent No. 10,822,603 B2 (hereafter “Reference Patent”) in view of Edwards et al. US 6,132,579 (hereafter “Edwards”).   
Claim 39 of U.S. Patent No. 10,822,603 B2 discloses a microfluidic device (system)1 comprising
(a)  microfluidic chip comprising
(I) a first isotachophoresis region in a microfluidic chip comprising: 
i. a first fluidic channel, 
ii. a first sample reservoir, 
iii. a first buffer reservoir, and 
iv. a second buffer reservoir. 
For these features note the following in claim 39

    PNG
    media_image2.png
    190
    473
    media_image2.png
    Greyscale


	Claim 39 further discloses that said first fluidic channel, said first sample reservoir, said first buffer reservoir, and said second buffer reservoir are in liquid communication with each other.  Note the following 
	
    PNG
    media_image3.png
    190
    473
    media_image3.png
    Greyscale


	Neither claim 39, though, nor any of the other claims in U.S. Patent No. 10,822,603 B2 discloses that the microfluidic chip also comprises 
(II) a second isotachophoresis region in said microfluidic chip comprising: 
i. a second fluidic channel, 
ii. a second sample reservoir, 
iii. a third buffer reservoir, and 
iv. a fourth buffer reservoir,
wherein said second fluidic channel, said second sample reservoir, said third buffer reservoir, and said fourth buffer reservoir are in liquid communication with each other.
However, to provide such a second isotachophoresis region in the microfluidic chip would just be mere duplication of parts (the parts of the first isotachophoreis region) for multiplied effect, which is prima facie obvious.  See MPEP 2144.04 section VI. B. It would allow two different samples to be analyzed simultaneously in a single device. Furthermore, as shown by Edwards (the Abstract and Figure 1) it was known in the electrophoresis art to provide more than one microchannel network in the same microfluidic chip in order to perform electrophoresis on more than one sample simultaneously.  
	As for the claim 18 limitation “wherein said first isotachophoresis region is not in liquid communication with said second isotachophoresis region…”, this is shown in Edwards Figures 1 and 2.
	 As for the claim 18 limitation “an apparatus that independently controls a first electric circuit that applies current to said first isotachophoresis 4848-5354-8234.1-2-Atty. Docket No. 43647-712.303Application No. 16/997,614 region and a second electric circuit that applies current to said second isotachophoresis region…”, the following in claim 39 will be first noted 

    PNG
    media_image4.png
    63
    470
    media_image4.png
    Greyscale


Edwards discloses independently controlling the electric field applied to each electrophoresis path: 

    PNG
    media_image5.png
    58
    417
    media_image5.png
    Greyscale

(col. 2:62-64),

    PNG
    media_image6.png
    78
    412
    media_image6.png
    Greyscale

(col. 3:9-12), and

    PNG
    media_image7.png
    178
    420
    media_image7.png
    Greyscale

(col. 3:22-34).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to adapt the apparatus of part(c) of claim 39 in Reference Patent to be able to independently control a first electric circuit that applies current to said first isotachophoresis 4848-5354-8234.1-2-Atty. Docket No. 43647-712.303Application No. 16/997,614 region and a second electric circuit that applies current to said second isotachophoresis region in a similar manner as Edwards discloses doing for several electrophoresis separation paths in its chip because as one would understand from the passage from Edwards reproduced just above this will allow the electric field to be optimized for different samples and./or analysis conditions (for example, different leading and/or trailing electrolytes) that may be in the first and second isotachophoresis 4848-5354-8234.1-2-Atty. Docket No. 43647-712.303Application No. 16/997,614 regions.

Claim 19 (as of preliminary of February 16, 2022) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of “Reference Patent” in view of Edwards.   
Claim 18, from which claim 19 depends, has been addressed above.  For the additional limitation of claim 19,  as a first matter, note the following in claim 39 of Reference Patent  

    PNG
    media_image8.png
    58
    430
    media_image8.png
    Greyscale

	

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to similarly provide such a senor for the second isotachophoresis region because this would just be mere duplication of parts (the sensor of the first isotachophoreis region) for multiplied effect, which is prima facie obvious.  See MPEP 2144.04 section VI. B.  As indicated in the rejection of underlying claim 18 the microfluidic system of claim 39 of Reference Patent as modified by Edwards allows different samples to be analyzing the two isotachphoresis regions under different analysis conditions, so these isotachophoresis regions would not then be expected to have the same temperature.  


Claims 20 and 21 (as of preliminary of February 16, 2022) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of “Reference Patent” in view of Edwards.   

Claim 19, from which claim 20 and 21 depend, has been addressed above.  For the additional limitations of claims 20 and 21,  as a first matter, note the following in claim 40 of Reference Patent  


    PNG
    media_image9.png
    76
    429
    media_image9.png
    Greyscale

	The Examiner is construing the thermal signal, which can trigger a reduction or elimination of said electrical current, as a feedback signal an electrical circuit.  To likewise, have the controller for the second isotachophoresis region be configured to reduce or eliminate the electric current in that region based on a feedback thermal signal because it is well known in the electrophoresis art that the current through an electrophoresis path produces Joule heating, which if significant will raise the temperature of the buffer and electrolytes within the path to a level that will adversely affect the quality of the electrophoresis separation.  

Claim 22 (as of preliminary of February 16, 2022) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of “Reference Patent” in view of Edwards.   

 	Claim 20, from which claim 22 depends, has been addressed above.  The only difference claim 22 and claim 21, which was rejected together with claim 20, is that claim 22 requires voltage control rather than current control; however, barring evidence to the contrary, such as unexpected results, to control current instead of voltage within the context of the rejection of claim 21 above premia facie obvious as just mere application of Ohm’s law (V=IR).  That is, control of voltage and control of current are here clearly equivalent to one of ordinary skill in the art.   

Claim 23 (as of preliminary of February 16, 2022) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of “Reference Patent” in view of Edwards.   
Claim 18, from which claim 23 depends, has been addressed above.  For the additional limitation of claim 23  note that  Edwards clearly discloses providing a dedicated set of electrodes for each electrophoresis path   


    PNG
    media_image5.png
    58
    417
    media_image5.png
    Greyscale

(col. 2:62-64),

    PNG
    media_image6.png
    78
    412
    media_image6.png
    Greyscale

(col. 3:9-12), and


Claim 24 (as of preliminary of February 16, 2022) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of “Reference Patent” in view of Edwards.   
Claim 18, from which claim 24 depends, has been addressed above.  For the additional limitation of claim 24  recall the following from the rejection of claim 18

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to adapt the apparatus of part(c) of claim 39 in Reference Patent to be able to independently control a first electric circuit that applies current to said first isotachophoresis 4848-5354-8234.1-2-Atty. Docket No. 43647-712.303Application No. 16/997,614 region and a second electric circuit that applies current to said second isotachophoresis region in a similar manner as Edwards discloses doing for several electrophoresis separation paths in its chip because as one would understand from the passage from Edwards reproduced just above this will allow the electric field to be optimized for different samples and./or analysis conditions (for example, different leading and/or trailing electrolytes) that may be in the first and second isotachophoresis 4848-5354-8234.1-2-Atty. Docket No. 43647-712.303Application No. 16/997,614 regions.


Claim 25 (as of preliminary of February 16, 2022) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of “Reference Patent” in view of Edwards.   
Claim 18, from which claim 25 depends, has been addressed above.  For the additional limitations of claim 25 first note the following in claim 39 of “Reference Patent” 

    PNG
    media_image10.png
    39
    408
    media_image10.png
    Greyscale

To likewise provide an elution reservoir in fluid communication with the second fluidic channel is just duplication of parts (of the first isotachophoresis region) as already discussed in the rejection of claim 18 above.  
As for providing a temperature sensor in the first isotachophoresis region and one also in the second isotachophoresis region, note the following in claim 39 of Reference Application  
	
    PNG
    media_image11.png
    57
    410
    media_image11.png
    Greyscale


To likewise provide a  temperature sensor in the second isotachophoresis region is just duplication of parts (of the first isotachophoresis region) as already discussed in the rejection of claim 18 above.  
As for the temperature sensors being situated within 10 mm of each of the first 
the first isotachophoresis region and the second isotachophoresis region note the following claim 43 of Reference Patent 

    PNG
    media_image12.png
    64
    423
    media_image12.png
    Greyscale




Claim 26 (as of preliminary of February 16, 2022) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43  of “Reference Patent” in view of Edwards and Sabin et al. US 9,599,590 B2 (hereafter “Sabin”).   
Claim 25, from which claim 26 depends, has been addressed above.  The claims of Reference Patent as modified by Edwards do not disclose  that “said microfluidic system is configured to independently control each of a first electric circuit that applies current between said first buffer reservoir and said first elution reservoir, and a second electric circuit that applies current between said second buffer reservoir and said second elution reservoir.” 
Sabin discloses a side-eluting molecular system comprising elution reservoirs in fluidic communication with an electrophoresis separation channel.  The elution reservoirs have electrodes in them  and the system is configured to  independently control an  electric circuit that applies current between one of an upper (first) or lower  (second) buffer reservoir and a positive (first) or a negative (second) elution reservoir.  See in Sabin the title, Abstract, Figures 1, 12, 46; col. 6:54 – col. 7:16, and col. 7:59 – col. 8:25, especially col. 8:14-25.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the electrophoresis system of claim 43  of “Reference Patent” as modified by Edwards be configured to independently control each of a first electric circuit that applies current between said first buffer reservoir and said first elution reservoir, and a second electric circuit that applies current between said second buffer reservoir and said second elution reservoir because as taught Sabin then analyte fractions separated out by the electrophoresis (specifically isotachophoresis in Reference Patent) can then be selectively collected into an elution module.  
	



Claim 27 (as of preliminary of February 16, 2022) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of “Reference Patent” in view of Edwards.   
Claim 18, from which claim 27 depends, has been addressed above.  For the additional limitation of claim 27, although claim 39 of “Reference Patent” as modified by  Edwards does not disclose what the leakage rate is between the first and second isotachophoresis zones2,  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to minimize the leakage rate because as discussed in the rejection of claim 18 the first and second isotachophoresis zones may be used to perform isotachophoresis on different samples and/or under different conditions - that is, the isotachophoresis performed in each region is independent, so minimizing leakage between the two will minimize one region contaminating the other. The threshold for acceptable leakage rate will largely depend on the sample volumes introduced into the isotachophoresis zones and the expected duration of the isotachophoresis separation and any subsequent elution of analyte fractions.  
	      

Claim 28 (as of preliminary of February 16, 2022) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of “Reference Patent” in view of Edwards.   
Claim 18, from which claim 28 depends, has been addressed above.  As a first matter, the Examiner will note that it is not clear how this claim further structurally limits the electrophoresis system of claim 18 as the current leakage rate will likely depend to a large extent on the current flowing in each of the first region and the second region, which is an operational (method of use) parameter.  In any event, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to minimize the current leakage rate because as discussed in the rejection of claim 18 the first and second isotachophoresis zones may be used to perform isotachophoresis on different samples and/or under different conditions - that is, the isotachophoresis performed in each region is independent, so minimizing leakage between the two will minimize current in one region from altering the current in the other region, which may adversely affect the fractionation of the analytes during isotachophoresis or later elution of the separated fractions. . The threshold for acceptable leakage rate will largely depend on the magnitude of the expected current or current range in each isotachophoresis region.    


Claim 29 (as of preliminary of February 16, 2022) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of “Reference Patent” in view of Edwards.   
Claim 18, from which claim 29 depends, has been addressed above. As a first matter regarding the additional limitation of claim 29 note the following in Edwards 

    PNG
    media_image13.png
    59
    417
    media_image13.png
    Greyscale

(col. 1:48-51).
Furthermore, as discussed in the rejection of claim 18 in the microfluidic system of claim 39 of “Reference Patent” in view of Edwards the electrical operation al parameters of the first isotachophoresis region and the second isotachophoresis region are independently controlled and so limpidity well insulated electrically from each other.  So, barring evidence to the contrary, such as unexpected to results, to have an electrical impedance between said first and second channels be greater than 
0.1 megaOhm, if not already inherent, if the microfluidic chip is made of glass, would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application in order to ensure that the electrical field applied in either of the isotachophoresis regions does not affect the electrical field in the other isotachophoresis region.  


Claim 30 (as of preliminary of February 16, 2022) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of “Reference Patent” in view of Edwards.   
Claim 18, from which claim 28 depends, has been addressed above.  Although none of the claims in Reference Patent discloses the liquid volume held by first fluidic channel, since the first channel is in a microfluidic chip and so implicitly is a microchannel -that is, holds microliters of liquid -  and the claimed liquid volume is expressed in microliters – greater than 100 µl – barring evidence to the contrary, such as unexpected results to have the first fluidic channel hold a liquid volume greater than 100 µl, is, if not already so, prima facie obvious as just a change in size of the first fluidic channel with no material effect on the how the system operates (a scaling up).  See MPEP 2144.04(IV)(A).  
	





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 23, 24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wainright et al. US 2002/0189946 A1 (“Wainright”) in view of Edwards.

Addressing claim 18, Wainright discloses a microfluidic device (system)3 (10) comprising: 
(a) a first isotachophoresis region in a microfluidic chip (implied by the Abstract and paragraph [0079]) comprising: 
i. a first fluidic channel (14)(Figure 1), 
ii. a first sample reservoir (24), 
iii. a first buffer reservoir (22), and 
iv. a second buffer reservoir (34),
		wherein said first fluidic channel, said first sample reservoir, said first buffer reservoir, and said second buffer reservoir are in liquid communication with each other (Figure 1).
	Also, Wainright discloses that said microfluidic device is configured to control a first electric circuit that applies current to said first isotachophoresis region (see the last sentence in paragraph [0061] and see paragraph [0069]).  

Wainright, though, does not further disclose also including in the microfluidic chip 
 (II) a second isotachophoresis region in said microfluidic chip comprising: 
i. a second fluidic channel, 
ii. a second sample reservoir, 
iii. a third buffer reservoir, and 
iv. a fourth buffer reservoir,
wherein said second fluidic channel, said second sample reservoir, said third buffer reservoir, and said fourth buffer reservoir are in liquid communication with each other.
However, to provide such a second isotachophoresis region in the microfluidic chip would just be mere duplication of parts (the parts of the first isotachophoreis region) for multiplied effect, which is prima facie obvious.  See MPEP 2144.04 section VI. B. It would allow two different samples to be analyzed simultaneously in a single device. Furthermore, as shown by Edwards (the Abstract and Figure 1) it was known in the electrophoresis art to provide more than one microchannel network in the same microfluidic chip in order to perform electrophoresis on more than one sample simultaneously.  
To further have the microfluidic system include an apparatus that  independently controls a first electric circuit that applies current to said first isotachophoresis region and a second electric circuit that applies current to said second isotachophoresis region would have been obvious if for some reason it was desirable to have different electric field conditions in each isotachophoresis region.  For example, note the following in Edwards,
 

    PNG
    media_image5.png
    58
    417
    media_image5.png
    Greyscale

(col. 2:62-64),

    PNG
    media_image6.png
    78
    412
    media_image6.png
    Greyscale

(col. 3:9-12), and

    PNG
    media_image7.png
    178
    420
    media_image7.png
    Greyscale

(col. 3:22-34).
To implement this independent control would just require duplication of parts again, this time of the voltage controller 50 in Wainright.   


Addressing claim 23, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the first isotachophoresis region and said second isotachophoresis region each have dedicated set of electrodes
 and electric circuitry to drive isotachophoresis. include in the microfluidic system of Wainright as modified by Edwards because this will allow the electrical operational parameters of each isotachophoiesis region to be independently controlled.  Moreover, providing such dedicated sets of electrodes is just duplication of parts as discussed in the rejection of claim 18.  Also see in this regard Edwards Figure 1 and col. 2:62-64, which discloses providing a dedicated electrode set for each electrophoresis separation channel.      

Addressing claim 24, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the microfluidic system  control said first electric circuit simultaneously with said second electric circuit and independently of said second electric circuit because this will allow different samples to analyzed in parallel or the same sample to be analyzed in parallel, but under different isotachophoresis conditions, so being a more efficient time use of time then sequential analyses.  

Addressing claim 27 depends, Wainwright as modified by  Edwards does not disclose what the leakage rate is between the first and second isotachophoresis zones4,  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to minimize the leakage rate because as discussed in the rejection of claim 18 the first and second isotachophoresis zones may be used to perform isotachophoresis on different samples and/or under different conditions - that is, the isotachophoresis performed in each region is independent, so minimizing leakage between the two will minimize one region contaminating the other. The threshold for acceptable leakage rate will largely depend on the sample volumes introduced into the isotachophoresis zones and the expected duration of the isotachophoresis separation and any subsequent elution of analyte fractions.  



Addressing claim 29 depends, as a first matter, the Examiner will note that it is not clear how this claim further structurally limits the electrophoresis system of claim 18 as the current leakage rate will likely depend to a large extent on the current flowing in each of the first region and the second region, which is an operational (method of use) parameter.  In any event, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to minimize the current leakage rate because as discussed in the rejection of claim 18 the first and second isotachophoresis zones may be used to perform isotachophoresis on different samples and/or under different conditions - that is, the isotachophoresis performed in each region is independent, so minimizing leakage between the two will minimize current in one region from altering the current in the other region, which may adversely affect the fractionation of the analytes during isotachophoresis or later elution of the separated fractions. . The threshold for acceptable leakage rate will largely depend on the magnitude of the expected current or current range in each isotachophoresis region.    

Addressing claim 30, since the first channel is in a microfluidic chip and so implicitly is a microchannel -that is, holds microliters of liquid -  and the claimed liquid volume is expressed in microliters – greater than 100 µl – barring evidence to the contrary, such as unexpected results to have the first fluidic channel hold a liquid volume greater than 100 µl, is, if not already so, prima facie obvious as just a change in size of the first fluidic channel with no material effect on the how the system operates (a scaling up).  See MPEP 2144.04(IV)(A).  In this regard note that Wainwright states,
	
    PNG
    media_image14.png
    49
    423
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    308
    424
    media_image15.png
    Greyscale



Claims 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wainwright in view of Edwards as applied to claims 18, 23, 24, and 27-30 above, and further in view of Junichi Akiyama US 4,416,762 (hereafter “Akiyama”).

Addressing claims 19 and 20, Wainwright as modified by Edwards does not disclose that “said first fluidic channel is coupled to a first independent sensor and said second fluidic channel is coupled to a second independent sensor.”  Wainwright as modified by Edwards does not further disclose that “a first feedback signal from said first independent sensor is used to independently control said first electric circuit and a second feedback signal from said second independent sensor is used to independently control said second electric circuit.”
Akiyama discloses a capillary isotachophoresis method using a temperature sensor to sense a temperature change in or near said isotachophoresis zone, wherein feedback from said temperature sensor is used to determine whether sample components have completed stacking into discrete zones.  See col. 7:21-37,  
col. 8:33-41, and claim 7.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include in the microfluidc system of Wainright as modified by Edwards a temperature sensor to sense a temperature change in or near each isotachophoresis region, wherein feedback from said temperature sensor is used to determine whether sample components have completed stacking into discrete zones as taught by Akiyama because Wainright does mention “temperature control” (paragraph [0067]), so already suggests using a temperature sensor, and because using a temperature sensor as taught by Akiyama will allow the electric field for isotachophoresis to be set to the separation voltage (paragraph [0081]) before the sample has completely traversed the sample loading region if the sample had previously completed stacking (which would be a type of feedback from the temperature sensor used to control the electric field).  Thus, this additional step can shorten the sample stacking time and so shorten the time for the entire electrophoresis operation.  

	Addressing claim 22, as a first matter recall from the rejection of underlying 
claim 18 that the electrical operational parameters for the first isotachophoresis region and the second isotachophoresis region are independently controlled.  As for using the feedback signal to control the voltage within each fluid channel see in Akiyama 
col. 3:64-67.


Other Relevant Prior Art

Applicant has submitted a number of International Search Reports and Written Opinions.  However, none of the “X” and “Y” documents cited in them adversely affect the patentability of the claims currently pending in U.S. application 16/997614.  For example, the International Search Report for International application no. PCT/US18/44898 cites EP 0305210 A2 as an “X” document against claims 1-3, 6, 17, 20, 21, 25, and 29 of the application and as a “Y” document against claims 7, 10, 18, and 19; US 6,908,593 B1 is cited as a “Y” document against claims 7 and 10; and US 2004/0120856 A1 is cited as a “Y” document against claims18 and 19. EP 0305210 A2 discloses  an apparatus and method for dilution and mixing of liquid samples.  There is no mention of any type of electrophoresis, such as isotachophoresis.  US 6,908,593 B1 discloses capillary flow control in a fluidic diagnostic device.  There is no mention in this document of any type of electrophoresis, such as isotachophoresis.  US 2004/0120856 A1 discloses structural units that define fluidic functions.  There is no mention in this document of any type of electrophoresis, such as isotachophoresis, although there is passing mention of electrokinetic flow (paragraphs [0098] and [0185]).        


Allowable Subject Matter

Claim 31would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The following is a statement of reasons for the indication of allowable subject matter:  
a) in independent clam 31 the combination of limitations requires “an isotachophoresis ("ITP") branch and an elution branch, meeting at a branch point”.  
Marshall et al., “An injection molded microchip for nucleic acid purification from 25 microliter samples using isotachophoresis,” Journal of Chromatography A, 1331 (2014) 139-142 with Supporting information (hereafter “Marshall”) discloses a microfluidic device comprising one or more fluidic paths (see the title and Figures 1 and 3), wherein at least one of the fluidic path comprises: 
(I) a branched fluidic channel (a “branch” may be seen in Figures 2(a)-(d), which extends to the air outlet/vacuum port) comprising a loading and separation section (

    PNG
    media_image16.png
    361
    616
    media_image16.png
    Greyscale



), an isotachophoresis ("ITP") branch and an elution branch, meeting at a branch point; wherein: 
(a) the loading and separation section comprises: 
(i) a loading section comprising: 
(1) a trailing electrolyte well fluidically connected to said fluidic channel (note “TE buffering reservoir” in Figure 1); 
(2) a sample input well fluidically connected with said fluidic channel; 
(ii) a separation section (see annotated Figure 1 above); and 
(iii) a first capillary barrier positioned between the sample input channel and the separation section (see Figure 2(a) noting therein “1st capillary barrier”); 
(b) the ITP branch comprises a leading electrolyte well fluidically connected to said fluidic channel (in Figure 1 note “LE buffering reservoir”). 
	However, in contrast to the invention of claim 31, in Marshall there is an “Extraction [Elution] reservoir” along the same flow path as the ITP flow path – there is no elution branch .  See Marshall Figure 1.  Even if it would have been perhaps obvious to provide one or more elution branches, such as disclosed by Ivory et al. US 2013/0175173 A1 (Figure 1A and paragraphs [0017], [0019],  [0025], and [0026])  there would then be no sample elution well because with the modification of Ivory there would be elution./detection channels (144) ending at an electrode reservoir (142a, 142b).   Also, in Marshall there is no a sample input well fluidically connected with said fluidic channel.   Marshall states, “The design includes four reservoirs with access to the fluidic channel, and each reservoir can hold a total volume of 
70 µL.”  See page 140. These four reservoirs are apparently the TE buffering reservoir, the Air outlet, the Extraction reservoir, and the LE buffering reservoir.  See Marshall Figure 1.  The TE buffering reservoir is used to load sample into the microfluidic device. See Supplementary information section SI-3 Loading Process, “Then, we added the 25 μL sample to the buffering TE reservoir.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             August 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner is construing “microfluidic device” in claim 39 preamble of Reference Patent to be synonymous with “microfluidic system” of instant application claim 18.
        2 The Examiner assumes that Applicant meant isotachophoresis regions instead of electrophoresis zones, which has no antecedent basis.
        3 Ibid.
        4 The Examiner assumes that Applicant meant isotachophoresis regions instead of electrophoresis zones, which has no antecedent basis.